     2:17-cr-00283-RMG      Date Filed 11/28/18   Entry Number 72     Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION

UNITED STATES OF AMERICA                )     Case No.: 2:17-CR-283
                                        )
                                        )     MOTION FOR EXTENSION OF TIME TO
             vs.                        )     FILE OBJECTONS TO PRESENTENCE
                                        )     REPORT
ZAKARYIA ABDIN                          )

             The undersigned respectfully requests an extension of at least twenty-

one days from the original deadline to file objections to the presentence investigation

report (PSR). The undersigned was served with the first draft of the PSR on Friday,

November 16. The courthouse and office for the undersigned were closed for the

Thanksgiving holidays from November 21-23. In accordance with Rule 32 of the

Federal Rules of Criminal Procedure, objections are due on November 30, 2018.

             Due to his heavy caseload, the undersigned has been unable to review

the PSR with the Defendant at this time. He anticipates needing several meetings

to review and respond to the PSR. He is currently scheduled for the first of those

meetings tomorrow, November 29.

             Some of the material needed by the Defense to adequately respond to

the PSR are currently redacted and is classified material. Counsel for the Defendant

has completed an FBI background check, and requested an opportunity to view the

redacted materials. He has yet to be granted access to these materials.
     2:17-cr-00283-RMG      Date Filed 11/28/18   Entry Number 72      Page 2 of 2




              Additionally, Counsel for the Defendant is scheduled for oral argument

in an unrelated case on December 13, and needs significant time to prepare for that

case. Because of the complexity of the factual and legal issues present in this case,

the legal holidays since the Defense’s receipt of the PSR, and the undersigned’s

heavy caseload, the Defendant moves for an extension of the time to file objections

to the PSR.


                                       Respectfully submitted,

                                       /s/ Cody J. Groeber
                                       Cody J. Groeber, Esquire
                                       Assistant Federal Public Defender
                                       145 King Street, Suite 325
                                       Post Office Box 876
                                       Charleston, SC 29402
                                       Attorney ID# 12186


November 28, 2018
